In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00020-CR



          KEVIN BRYAN FARRAR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41109-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Kevin Bryan Farrar pled guilty to forgery.               In accordance with his negotiated plea

agreement with the State, the trial court sentenced Farrar to two years’ confinement in state jail,

but suspended the sentence in favor of placing Farrar on community supervision for five years.

However, after Farrar pled true to the State’s allegations that he violated the terms and conditions

of his community supervision, the trial court revoked Farrar’s community supervision and

sentenced him to fifteen months’ confinement in state jail.

        On appeal,1 Farrar argues that his sentence violated his Eighth Amendment protections

because it was disproportionate to his crime. We addressed the question of whether we have

jurisdiction to address this issue in our opinion of this date on Farrar’s appeal in cause number 06-

16-00019-CR.        For the reasons stated therein, we likewise conclude that we do not have

jurisdiction over Farrar’s sole point of error on appeal in this matter.

        Accordingly, we dismiss the appeal for want of jurisdiction.




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:           August 26, 2016
Date Decided:             November 17, 2016

Do Not Publish




1
 In cause numbers 06-16-00019-CR and 06-16-00021-CR, Farrar also appeals the trial court’s revocations of
community supervision and sentences for forgery of a financial instrument and possession of a controlled substance.

                                                        2